Citation Nr: 1806248	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  11-19 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Buffalo, New York Department of Veteran's Affairs (VA) Regional Office.

In May 2014 and March 2017, the case was remanded for additional development. It has now returned to the Board for appellate review. 


FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected major depressive disorder has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas have not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for a depressive disorder have not been met. 38 U.S.C. §§ 1155, 5107(b), 5110 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Regarding the Veteran's claim for an increased rating for his major depressive disorder, VA has complied with its duty to notify.  38 U.S.C. § 5103.  Since the October 2010 rating decision on appeal granted service connection for a major depressive disorder and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A June 2011 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter, while October 2014 and September 2017 supplemental SOCs readjudicated the matter after further development was completed post-remand.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record, and he has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA has also complied with its duty to assist. 38 U.S.C. § 5103A.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal, including obtaining the Veteran's VA treatment records.  Notably, in March 2017, the Board remanded the claim as there were indications in the record that the Veteran had sought mental health treatment from an individual who had previously been the Veteran's VA mental health care provider and was now in private practice.  In response to the Board's remand, that same month, the RO contacted the Veteran by letter and requested he provide an authorization form for the release of that mental health care provider's private treatment records; the Veteran did not respond.  The RO also arranged for VA examinations in September 2010, August 2014, and June 2017.  The examiners completed all necessary testing, examined the Veteran, and described the impact of his depressive disorder.  Therefore, the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, neither the Veteran nor his representative has argued otherwise.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Legal Criteria 

In an October 2010 rating decision, the RO granted service connection for major depressive disorder as secondary to the Veteran's service-connected disability of bilateral hearing loss, rated 50 percent, effective July 29, 2009 (the date of claim).  The Veteran disagreed with the initial rating assigned, but not the effective date.  
Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§  3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's major depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under these criteria, a 50 percent rating is warranted where the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where the psychiatric condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  This is particularly relevant in the Veteran's case because during the course of his appeal, the use of GAF scores ceased when the DSM 5 was published and adopted in 2014.  The GAF score does however reflect a medical assessment of symptomatology and is therefore one piece of evidence considered by the Board in evaluating the Veteran's claim.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board concludes that the Veteran is not entitled to an initial disability rating in excess of 50 percent because his depressive disorder symptoms have not resulted in occupational and social impairment with deficiencies in most areas. 38 U.S.C. § 5107; 38 C.F.R. § 4.3, 4.130, Diagnostic Code 9434.

C. Factual Background and Analysis

The Veteran was referred to behavioral health treatment in March 2009 by the audiology department at the Rochester VA Outpatient Clinic (OPC) because he could no longer cope with the ringing in his ears caused by tinnitus.  The Veteran indicated that the symptoms he experienced were loud enough to interfere with his relationships, sleeping and activities.  At that time he reported difficulty with sleep, early morning awakening, frequent crying spells, poor concentration, poor appetite, and anxiety.  He felt people were frustrated with him because he could not hear them.  He admitted to having suicidal thoughts because he was becoming deaf and his ears were ringing all the time.  The Veteran was working part time as a janitor for the post office, but expressed a desire to work full time.  He was prescribed Celexa 20 mg in addition to 100 mg of Wellbutrin and began group therapy.  In April 2009, the Celexa was raised to 60mg. 

The Behavioral Health Progress treatment records from the Rochester OPC confirmed diagnoses of major depressive disorder and recurrent alcohol abuse in remission.   In May 2009, it was noted that the Veteran struggled with self-care, including isolating, not engaging in exercise with doctor's approval, not showering, and poor eating habits.  The Veteran stated that he felt he was beginning to change his behavior of isolating.  A June 2009 OPC Behavioral Health Progress record documents the Veteran's frustration and rigidity when a scheduling error occurred, resulting in a private treatment session being double booked.  The Veteran spent his time with his mental health provider in that session talking about the scheduling error.  He then began expressing anger and depression due to the military messing with his ears, stating that his life was lousy and terrible.

The Veteran was evaluated at a VA examination in September 2010.  At that examination the Veteran indicated he maintained a good relationship with his wife and family, but only had a very small circle of friends and did not enjoy socializing outside of his family.  The Veteran stated that he liked to be busy with projects and did not really know what it meant to relax.  He admitted that he had passing thoughts of suicide for years and continued to wish his life would end.

The September 2010 VA examination report reflects that the Veteran was clean, appropriately dressed and cooperative.  However, the VA examiner noted that the Veteran's affect was constricted, his mood was dysphoric and he was unable to do serial sevens.  The VA examiner determined that the Veteran's remote memory and recent memory was mildly impaired and his immediate memory was moderately impaired.  The Veteran also had decreased concentration.

The September 2010 VA examiner observed further that the Veteran had obsessive and ritualistic behavior, and suicidal thoughts.  The Veteran reported that he suffered from poor sleep because his tinnitus was worse at night.  As a consequence, he took naps, felt tired the next the day and was fearful of falling asleep while driving.  The VA examiner also noted that the Veteran did not have panic attacks, had good impulse control, interpreted proverbs correctly, was able to maintain minimum personal hygiene and did not demonstrate any inappropriate behavior.  A GAF of 60 was assigned.  The Board notes that GAF scores of 51-60 indicate moderate symptoms, such as a flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, as evidenced by having few friends and having conflicts with peers or co-workers.  See DSM-IV (2014).  

The VA examiner noted that while the Veteran had been able to remain employed for several years, in the 12-month period prior to the examination, he had missed 4 weeks of work due to depression.  The Veteran also reported that he was depressed 20 out of 30 days per month with severity ranging from 6-10, on a scale of 1-10.  The Veteran stated his depression could last for 2-3 consecutive days at that severity level. 

Between 2010 and 2011, the Veteran experienced several significant losses including the passing of his brother-in-law, sister-in-law and dog.  He was seen at Rochester OPC in March 2011 and spent most of the session in grief and loss alternating between medical problems and grief.  He stated that the ringing in his ears was driving him crazy and he was also having dizzy spells.  In June 2011, the Veteran reported that even with medication there were days when it was hard for him to get out of bed.  A medication increase was prescribed.

Records reflect that in March 2013, the Veteran returned to Rochester OPC for supportive therapy and medication management.  He indicated that he had been receiving individual psychotherapy privately with his previous VA counselor.  The VA doctor noted that the Veteran's mood symptoms were stable, he was able to work full time and that he was planning on retiring at the end of June 2013.  Prescriptions of Celexa 20mg. and Wellbutrin SA 300 mg. were continued.  The diagnoses at that time were major depressive disorder recurrent and alcohol abuse in full sustained remission.

At a VA examination in August 2014, the examiner indicated that the Veteran was suffering from depressed mood, anxiety, panic attacks more frequently than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, flattened affect and difficulty in adapting to stressful circumstances including work or a work like setting.  The Veteran reported that he was no longer sleeping in the same room with his wife due to his attempts to mask his tinnitus by playing a loud radio.  Additionally, his alcohol consumption had increased to 4-5 alcoholic drinks per week.  The VA examiner also observed that the Veteran while competent was not capable of managing his financial affairs because he was forgetful about bills.  As a result he had given this responsibility to his wife.  It was also noted that the Veteran had retired in June 2013 from vehicle maintenance at the Post Office, although the report is silent regarding the reason.

The examiner noted that the Veteran could not recite serial sevens, could not state the months of the year in reverse order, could not recall five digits forward, could not spell a selected word forward and backward, or recall three specific items after five minutes.  The VA examiner listed pertinent mental health diagnoses that conformed to DSM 5 criteria as major depressive disorder and adjustment disorder with depressed mood.  The VA examiner opined that the symptoms of the Veteran's major depressive disorder and adjustment disorder were not severe enough to interfere with occupational and social functioning or to require continuous medication.  The VA examiner concluded that there did not appear to be any substantial changes from the September 2010 VA examination.

Rochester OPC records from February 2015, suggest that there might be a seasonal component to the Veteran's depression.  At that time, the Veteran denied suicidal tendencies, but was still seeing his previous VA mental health counselor privately on a regular monthly basis.  The Veteran related that he had a mild depressive bout the previous week, but that his mood had improved.  He indicated that his depressive moods were lasting a few days at a time.  He was optimistic about life, enjoyed gardening and attended church with his wife.  He continued taking a daily medication regimen of Wellbutrin 300mg and his depressive symptoms were stable.  

In August 2015, the Rochester OPC records reflect that the Veteran stated he could not shut off his mind, had poor concentration, was easily angered, and had thoughts that interfered with his sleep; he yelled at his wife a lot and cried easily.  The Veteran was angry at the Army for ruining his hearing by not providing hearing protection when working on tanks or on the firing range.  The Veteran indicated that while he missed working, he stayed busy by gardening, tending to his property and watching football.  However, he also reported that there were days when he did not want to do anything and stayed in bed all day.  The treatment records reflect that the Veteran's mood was depressed. Suicidal ideation was denied.  The Veteran also had to discontinue therapy with his private provider because they stopped taking his insurance.

In June 2017, the Veteran was afforded an additional VA examination.  The mental disorders diagnosed were major depressive disorder, unspecified cannabis related disorder and unspecified alcohol related disorder.  The VA examiner explained that all three disorders were clinically related because the Veteran's substance use was a coping mechanism for his major depressive disorder.  Furthermore he considered the new diagnoses to reflect a progression in the Veteran's disorder. 

The Veteran was appropriately dressed for the June 2017 VA examination and arrived on time.  However his affect was dysphoric and mood was dysthymic.  The VA examiner indicated that while the Veteran was cooperative and forthcoming with his history, he was nervous and rubbed his hands continuously during the session.  The VA examiner noted that the Veteran exhibited symptoms of dysphoric moods, loss of usual interests, diminished self-esteem, social withdrawal, apathy and decreased appetite manifested by a 13 pound weight loss in 6 months caused by depression and anxiety.  The Veteran reported that his relationship with his family was strained.  He continued to sleep in a separate bedroom so that loud music used to drown out his tinnitus did not interfere with his wife's sleep.  Their intimacy was affected.  He was consuming cannabis and alcohol about 4 times a week.  His alcohol use had increased threefold since the prior August 2014 VA examination, to 3-4 drinks in one sitting.  The Veteran indicated to the VA examiner that he had retired in 2013 due to medical issues, limitations and fatigue. 

The VA examiner opined that the Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation. 
The June 2017 examiner stated he felt that the Veteran required ongoing mental health services and would benefit from increased frequency of services such as biweekly sessions.  The VA examiner concluded that his review of the Veteran's VA treatment records from the Rochester OPC was consistent with a diagnosis of depression for several years and level of alcohol consumption as reported by the Veteran.

In support of the Veteran's claim, his sister submitted a statement received in November 2017, in which she reported that their previous relationship of speaking daily had become less frequent.  When she would initiate contact, the Veteran would only answer that he was "fine."  Consistent with the June 2017 VA examination, the Veteran's sister reported that her brother was consuming three generous alcoholic beverages before sleep, was playing loud music to try to distract from the constant ringing in his ears, did not want to get out of bed and had no desire for activities. 

As was indicated earlier, the Veteran is currently assigned a 50 percent rating for his depressive disorder.  After considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial rating in excess of 50 percent is not warranted for his depressive disorder.  The competent evidence of record as outlined above, shows that for the entire period under appeal, the symptomatology of the Veteran's service-connected major depressive disorder produced occupational and social impairment with reduced reliability and productivity.  

In particular, the Veteran's symptoms throughout the appeal period have been characterized by difficulty in establishing and maintaining effective work and social relationships, flattened affect, circumlocutory speech, impaired abstract thinking and panic attacks occurring more than once a week.  The Veteran was employed by the post office from 2009 until 2013.  While the evidence of record suggests that his employment was regularly punctuated by absences due to depression, he was nevertheless able to successfully transition from part-time to full-time employment within the organization.  

The Veteran retired as a result of a combined effect of various medical issues in June of 2013.  As a retiree, the Veteran reported there were days he could not get out of bed.  He has stated and the evidence reflects that symptoms of depression contributed to diminished relationships with his wife and son, as well as isolating behaviors towards others.  However, mental health treatment records throughout the appeal period also reflect that he felt optimistic, enjoyed his work, attended church with his wife, planned a fishing trip to the Pacific Northwest and kept busy with his garden and his property.  

The claims file confirms that psychotropic medications have been regularly prescribed to help the Veteran manage his depressive symptoms.  The record reflects changes with medication since 2009 indicating that some of the Veteran's symptoms have waxed and waned.  The record also suggests that there has been a history of substance use to self-medicate.  

The Board acknowledges that the Veteran's depressive disorder is not a stagnant disease and has produced variety of symptomatology throughout the appeals period.  However, even considering the variance in symptomatology, the severity of those symptoms and the overall functional impact to the Veteran has been relatively consistent.  While there has been evidence of memory impairment, diminished attention to personal hygiene, impaired judgement and suicidal thoughts, the record does not reflect that the Veteran's major depressive disorder resulted in symptomatology manifesting in occupational and social impairment with deficiencies in most areas.  Nor does it reflect significant periods of improvement or deterioration.

The Board has also considered the statements of the Veteran and his sister regarding the severity of his depressive disorder, and acknowledges that they are competent to report the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a); 38 C.F.R. § 3.159 (a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran and his sister do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of the Veteran's service-connected depressive disorder.

Although the Veteran's depressive disorder is productive of occupational and social impairment consistent with a 50 percent rating, the criteria for a higher 70 percent rating have not been shown.  There is no suggestion that the Veteran experienced impaired impulse control or near continuous panic or depression affecting his ability to function independently, appropriately or effectively. 

The Board has considered whether staged ratings are appropriate. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that the Veteran's depressive disorder symptoms have been consistent with the 50 percent rating currently assigned for the entire relevant time period here on appeal.  As was previously noted, the Veteran's depressive disorder symptoms have been consistent in frequency and severity throughout the appeal period, and the record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted and the 50 percent rating that is now assigned for the entire period here on appeal is appropriate. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran is entitled to a higher 70 percent rating for his service-connected major depressive disorder for any portion of the appeal period.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.


ORDER

An initial disability rating in excess of 50 percent for major depressive disorder is denied. 




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


